DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/7/2018, 7/24/2019, and 12/10/2020 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10, 13, 15, and 19 are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Beeson et. al. (US 5396350).

Regarding claim 1 Beeson teaches (figs. 2, 4, 12) an optical film stack comprising 

 (b) a light diffusion film assembly having a first major surface and an opposing second major surface (110; col. 10, lines 1-6); 
and (c) an optical adhesive (112; col. 10 lines 1-6); 
where the second major surface of the light redirecting film assembly has an array of protrusions and land portions surrounding the protrusions (90; col. 10 lines 1-6);
the second major surface of the light redirecting film assembly is oriented toward the first major surface of the light diffusion film assembly (see fig. 12);
the optical adhesive is in a layer on the first major surface of the light diffusion film assembly (see fig. 12); 
and the protrusions on the second major surface of the light redirecting film assembly extend into and adhere to the optical adhesive layer such that the light redirecting film assembly and the light diffusion film assembly are physically coupled non-continuously (see fig. 12).

Regarding claim 2 Beeson teaches (figs. 2, 4, 12) an optical film stack where the light redirecting film assembly is a monolayer structure (see fig. 4).

Regarding claim 3 Beeson teaches (figs. 2, 4, 12) an optical film stack, where the light redirecting film assembly is a multilayer structure (see fig. 2).



Regarding claim 5 Beeson teaches (figs. 2, 4, 12) an optical film stack,where the protrusions have a height of from about 4 to about 15 microns (col. 7, lines 18-61).

Regarding claim 6 Beeson teaches (figs. 2, 4, 12) an optical film stack,where the protrusions have a height of from about 8 to about 10 microns (col. 7, lines 18-61).

Regarding claim 7 Beeson teaches (figs. 2, 4, 12) an optical film stack, where the protrusions have a longest base dimension of from about 4 to about 70 microns (col. 7, lines 18-61).

Regarding claim 8 Beeson teaches (figs. 2, 4, 12) an optical film stack, where the protrusions have a longest base dimension of at least about 10 microns (col. 7, lines 18-61).

Regarding claim 9 Beeson teaches (figs. 2, 4, 12) an optical film stack, where the protrusions have a longest base dimension of from about 40 to about 60 microns (col. 7, lines 18-61).

Regarding claim 10 Beeson teaches (figs. 2, 4, 12) an optical film stack, where the protrusions have a shortest base dimension of from about 4 to about 12 microns (col. 7, lines 18-61).

Regarding claim 13 Beeson teaches (figs. 2, 4, 12) an optical film stack, where the protrusions have a surface having one or more flat facets (see fig. 16; col. 11, lines 17-26).

Regarding claim 15 Beeson teaches (figs. 2, 4, 12, 14) an optical film stack, where the protrusions are arranged in a uniform array (see fig. 14).

Regarding claim 19 Beeson teaches (figs. 2, 4, 12) an optical film stack, where the adhesive is from about 5 to about 6 microns thick (col.6, lines 36-46).

Claims 1, 12, 14, 16-18, and 20-21 are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Pokorny et. al. (US 2007/0189038).

Regarding claim 1 Pokorny teaches (fig. 3) an optical film stack comprising 
(a) a light redirecting film assembly comprising a light redirecting film and having a first structured major surface and an opposing second major surface (220, 222; para. 0055);

and (c) an optical adhesive (242; para. 0056); 
where the second major surface of the light redirecting film assembly has an array of protrusions and land portions surrounding the protrusions (224, 240; para. 0055);
the second major surface of the light redirecting film assembly is oriented toward the first major surface of the light diffusion film assembly (see fig. 3);
the optical adhesive is in a layer on the first major surface of the light diffusion film assembly (see fig. 3); 
and the protrusions on the second major surface of the light redirecting film assembly extend into and adhere to the optical adhesive layer such that the light redirecting film assembly and the light diffusion film assembly are physically coupled non-continuously (see fig. 3).

Regarding claim 12 Pokorny teaches (fig. 3) an optical film stack where the protrusions have a surface having curved portions (para. 0044).

Regarding claim 14 Pokorny teaches (fig. 3) an optical film stack where at least a portion of the surface of the protrusions is microstructured (para. 0081).

Regarding claim 16 Pokorny teaches (fig. 3) an optical film stack where the protrusions are arranged in a randomized array (para. 0042).

Regarding claim 17 Pokorny teaches (fig. 3) an optical film stack where the light diffusion film comprises at least one of microscopic beads or microreplicated structured surface features (para. 0042).

Regarding claim 18 Pokorny teaches (fig. 3) an optical film stack where the light diffusion film assembly comprises a low index coating encasing the surfaces of microscopic beads or microreplicated structured surface features (para. 0054 and 0067).

Regarding claim 20 Pokorny teaches (fig. 3) an optical film stack where at the second major surface of the light redirecting fdm assembly the aggregate proportion of the cross sectional area of the protrusions and adhesive contacting the land portions is from about 8 to about 25 per cent of the total area (para. 0032).

Regarding claim 21 Pokorny teaches (fig. 3) an optical film stack where the aggregate proportion of the cross sectional area of the protrusions and adhesive contacting the land portions is from about 10 to about 15 per cent of the total area (para. 0032).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E TALLMAN whose telephone number is (571)270-3958.  The examiner can normally be reached on Monday-Friday 10 a.m. -6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Robert E. Tallman/Primary Examiner, Art Unit 2872